internal_revenue_service number release date index number ------------------------------ ---------------------------- --------------------- --------------------------------------------------------- -------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ----------------- telephone number --------------------- refer reply to cc fip branch plr-116921-13 date date legend issuer ----------------------------------------------------- advance refunding bonds ---------------------------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------- ----------------------------------------------------------------------- proposed tax-exempt current refunding bonds ------------------------------------------------------------------------------------------------------------ --------------------------------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------- ------------------------------------------------------------------------ ------------------------------------------------------- date a b c dear -------------- ------------------- -- -- -- this is in response to your request for a ruling that none of the proceeds of the advance refunding bonds in the defeasance escrow described below will become transferred proceeds under sec_1_148-9 of the income_tax regulations of the proposed tax- exempt bonds the proceeds of which are to be used to currently refund a specified portion of the advance refunding bonds plr-116921-13 facts and representations issuer makes the following factual representations issuer owns operates and maintains a combined water and sewer utility system the utility system issuer financed the construction and improvement of the utility system with a number of issues of bonds as part of an effort to obtain relief from certain requirements relating to the use of the utility system revenues issuer issued the advance refunding bonds on date to defease a issues of revenue bonds the prior issues certain of the advance refunding bonds were issued as non-callable bonds the proceeds of the advance refunding bonds and the proceeds of a bona_fide debt service fund allocable to the outstanding prior issues were deposited in a defeasance escrow fund the escrow and used to purchase investments to repay the prior issues issuer has fully redeemed b of the a prior issues the discharged prior issues using a portion of the escrow issuer expects to use the unspent proceeds of the advance refunding bonds in the escrow the unspent proceeds to pay the debt service on the outstanding bonds of the remaining c prior issues the outstanding prior issues prior to the issuance of the proposed bonds described below issuer proposes to use the multipurpose allocation rules of sec_1_148-9 to allocate the bonds proceeds and investments of the advance refunding bonds into a separate issues the purpose of each of which is to refund one of the prior issues issuer represents it will allocate the bonds of the advance refunding bonds ratably to those separate issues and allocate the sales proceeds based on the present_value of the refunded debt service on the prior issues in accordance with sec_1_148-9 and ii it will allocate the investments in the escrow purchased with proceeds of the advance refunding bonds based on the maturities and amounts of the investments to the separate issues in accordance with the debt service payments of the prior issues that the respective investments are expected to pay issuer intends to issue bonds to refund the callable portion of the advance refunding bonds issuer proposes to issue the proposed tax-exempt current refunding bonds to currently refund the callable advance refunding bonds it will have allocated to the separate issues the purposes of which are to refund the respective discharged prior issues and issue taxable bonds the proposed taxable bonds to refund the callable advance refunding bonds it will have allocated to the separate issues the purposes of which are to refund the respective outstanding prior issues law and analysis sec_148 of the internal_revenue_code code provides that for purposes of sec_103 the term arbitrage_bond means any bond issued as part of an issue any portion of the proceeds of which are reasonably expected at the time of issuance of the bond to be used directly or indirectly to acquire higher_yielding_investments or to replace plr-116921-13 funds which were used directly or indirectly to acquire higher_yielding_investments for purposes of sec_148 a bond shall be treated as an arbitrage_bond if the issuer intentionally uses any portion of the proceeds of the issue of which such bond is a part in a manner described above sec_1_148-0 provides that sec_1_148-1 through apply generally for purposes of the arbitrage restrictions on state and local bonds under sec_148 sec_1_148-9 provides that when proceeds of the refunding_issue discharge any of the outstanding principal_amount of the prior issue proceeds of the prior issue become transferred proceeds of the refunding_issue and cease to be proceeds of the prior issue the amount of proceeds of the prior issue that becomes transferred proceeds of the refunding_issue is an amount equal to the proceeds of the prior issue on the date of that discharge multiplied by a fraction the numerator of which is the principal_amount of the prior issue discharged with proceeds of the refunding_issue on the date of that discharge and the denominator of which is the total outstanding principal_amount of the prior issue on the date immediately before the date of the discharge principal_amount means in reference to a plain_par_bond its stated principal_amount and in reference to any other bond its present_value sec_1_148-9 provides that when proceeds of a prior issue become transferred proceeds of a refunding_issue investments and the related payments and receipts of proceeds of the prior issue that are held in a refunding escrow for another issue are allocated to the transferred proceeds under the ratable allocation method described in sec_1_148-9 sec_1_148-9 provides that under the ratable allocation method a ratable portion of each nonpurpose and purpose_investment of proceeds of the prior issue is allocated to transferred proceeds of the refunding_issue sec_1_148-9 provides that the portion of the bonds of a multipurpose issue reasonably allocated to any separate purpose under sec_1_148-9 is treated as a separate issue for all purposes of sec_148 except for certain arbitrage purposes listed therein such exceptions include determining the yield on a multipurpose issue and the yield on investments for purposes of the arbitrage yield restrictions of sec_148 and the arbitrage rebate requirements of sec_148 sec_1_148-1 defines a multipurpose issue as an issue the proceeds of which are used for two or more separate purposes determined in accordance with sec_1_148-9 sec_1_148-9 provides in part that separate purposes of a multipurpose issue include refunding a separate prior issue financing a separate purpose_investment financing a construction_issue as defined in sec_1_148-7 and any clearly discrete governmental purpose reasonably expected to be financed by the issue plr-116921-13 sec_1_148-9 provides that sec_1_148-9 applies to allocations of multipurpose issues including allocations involving the refunding purposes of the issue except as otherwise provided in sec_1_148-9 proceeds investments and bonds of a multipurpose issue may be allocated among the various separate purposes of the issue using any reasonable consistently applied allocation method an allocation is not reasonable if it achieves more favorable results under sec_148 or sec_149 than could be achieved with actual separate issues allocations under sec_1_148-9 may be made at any time but once made may not be changed sec_1_148-9 provides that after reasonable adjustment of the issue_price to account for common costs the portion of the bonds of a multipurpose issue allocated to a separate purpose must have an issue_price that bears the same ratio to the aggregate issue_price of the multipurpose issue as the portion of the sale proceeds of the multipurpose issue used for that separate purpose bears to the aggregate sale proceeds of the multipurpose issue for a refunding_issue used to refund two or more prior issues the portion of the sales proceeds allocated to the refunding of a separate prior issue is based on the present_value of the refunded debt service on that prior issue using the yield on investments in the refunding escrow allocable to the entire refunding_issue as the discount rate sec_1_148-9 provides that the use of the relative amount of sales proceeds used for each separate purpose to ratably allocate each bond or a ratable number of substantially identical whole bonds is a reasonable method for allocating bonds of a multipurpose issue sec_1_148-9 provides in part that for each portion of a multipurpose issue that is used to refund a separate prior issue a method of allocating bonds of that issue is reasonable under sec_1_148-9 if in addition to the requirements of sec_1_148-9 and the portion of the bonds allocated to the refunding of that prior issue results from a pro_rata allocation under sec_1_148-9 sec_1_148-9 provides that for purposes of sec_1_148-9 the separate purposes of a prior issue include the refunded and unrefunded portions of the prior issue thus the refunded and unrefunded portions are treated as separate issues under sec_1_148-9 those separate issues must satisfy the requirements of sec_1_148-9 and i the refunded portion of the bonds of a prior issue is based on the fraction the numerator of which is the principal_amount of the prior issue to be paid with the proceeds of the refunding_issue and the denominator of which is the outstanding principal_amount of the bonds of the prior issue each determined as of the issue_date of the refunding_issue sec_1_148-9 provides that as of the issue_date of a partial refunding_issue under sec_1_148-9 unspent proceeds of the prior issue are allocated ratably between the refunded and unrefunded portions of the prior issue and the investments allocable to plr-116921-13 those unspent proceeds are allocated in the manner required for the allocation of investments to transferred proceeds under sec_1_148-9 sec_1_148-9 provides that if the refunded and unrefunded portions of a prior issue are treated as separate issues under sec_1_148-9 then except to the extent that the context clearly requires otherwise eg references to the aggregate prior issue in the mixed escrow rule in sec_1_148-9 all references in sec_1_148-9 to prior issue refer only the refunded portion of that prior issue when proceeds of a refunding_issue discharge any of the outstanding principal of a prior issue unspent proceeds of the prior issue become transferred proceeds of the refunding_issue and investments allocated to unspent proceeds of the prior issue are allocated to those transferred proceeds for none of the unspent proceeds and allocable investments in the escrow to become transferred proceeds and investments of the proposed tax-exempt current refunding bonds the unspent proceeds and investments must have been allocated to an issue other than one to be refunded by the proposed tax-exempt current refunding bonds to achieve this result issuer proposes to apply the multipurpose issue allocation rules to separate the advance refunding bonds into separate issues this requires first that the advance refunding bonds be a multipurpose issue that is an issue the proceeds of which are used for two or more separate purposes under h under sec_1_148-9 separate purposes of a multipurpose issue include refunding of a separate prior issue the advance refunding bonds refunded a separate prior issues ie the prior issues accordingly the advance refunding bonds issue is a multipurpose issue second the issuer must allocate the bonds proceeds and investments of the advance refunding bonds among the separate purposes using a reasonable consistently applied method issuer represents that it will allocate the bonds and sale proceeds of the advance refunding bonds among the separate purposes of refunding the respective prior issues in accordance with sec_1_148-9 and ii as stated in these provisions and sec_1_148-9 applicable to refunding bonds these allocations are reasonable further issuer will apply these methods consistently to all the bonds and sale proceeds because the present_value of the debt service on the discharged prior issues is zero as of the date of the multipurpose allocation no unspent proceeds will be allocated to the b separate issues of the advance refunding bonds the purposes of which are to refund the respective discharged prior issues issuer will allocate the investments of the advance refunding bonds among the separate purposes according to the debt service payments of the prior issues that the respective investments are expected to pay issuer expects to use all of the investments remaining in the escrow to pay debt service on the c outstanding prior issues and thus issuer will allocate all of the investments among the c separate issues the purposes of which are to refund the respective outstanding prior issues all investments allocable to the debt service of the b discharged prior issues have been plr-116921-13 liquidated and the proceeds spent to fully repay the discharged prior issues this allocation of investments does not achieve more favorable results under sec_148 or sec_149 than could be achieved with actual separate issues to refund the respective prior issues thus we conclude that issuer’s method of allocating the investments to the separate purposes is a reasonable consistently applied method because issuer’s methods of allocating the bonds proceeds and investments of the advance refunding bonds among the separate purposes of that issue are reasonable consistently applied methods the bonds allocated to the refunding of each of the prior issues may be treated as separate issues under sec_1_148-9 as a result all of the unspent proceeds and allocable investments in the escrow will be allocated among the separate issues of the advance refunding bonds the respective purposes of which are to refund one of the outstanding prior issues and no unspent proceeds or investments will be allocated among the separate issues of the advance refunding bonds the respective purposes of which are to refund one of the discharged prior issues finally the proposed tax-exempt current refunding bonds and the proposed taxable bonds will not refund the non-callable bonds of the advance refunding bonds in allocating all of the advance refunding bonds ratably among the a separate purposes issuer will allocate the non-callable bonds ratably among those purposes thus each of the a separate issues will include non-callable bonds that will not be refunded pursuant to sec_1_148-9 the refunded and unrefunded portions of a prior issue are separate purposes of the prior issue and treated as separate issues further unspent proceeds of the prior issue and allocable investments held in a refunding escrow are to be allocated ratably between the refunded and unrefunded portions accordingly each of the separate issues within the advance refunding bonds will be further divided into its refunded and unrefunded portions thus the unspent proceeds and allocable investments to be allocated to each of the separate issues the purpose of which is to refund one of the outstanding prior issues will be further allocated ratably between the refunded and unrefunded portions of each of those separate issues of the advance refunding bonds because no unspent proceeds or investments will be allocated to the separate issues of the advance refunding bonds the respective purposes of which are to refund one of the discharged prior issues no unspent proceeds or investments will be allocated to the refunded or unrefunded portions of those separate issues accordingly when proceeds of the proposed tax-exempt current refunding bonds refund portions of those separate issues of the advance refunding bonds no unspent proceeds or investments of the advance refunding bonds will become transferred proceeds of the proposed tax-exempt current refunding bonds conclusion plr-116921-13 accordingly we conclude that under the facts and circumstances described above none of the unspent proceeds or allocable investments of the advance refunding bonds will become transferred proceeds or investments of the proposed tax-exempt current refunding bonds under sec_1_148-9 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely associate chief_counsel financial institutions products s by ______________________ johanna som de cerff senior technician reviewer branch
